ORDER
PER CURIAM:
Original proceeding. Relator is the defendant in a district ■court action wherein damages are sought for alleged negligent installation of a propane gas piping system causing the pipe to leak, allowing gas to accumulate under a house with resulting explosion and fire damaging the plaintiff’s property.
Relator filed a motion to dismiss on the ground that the ■claim failed to state a cause of action against relator because the statute of limitations had tolled the claim. The motion was denied. Relator seeks a writ of supervisory control to reverse the action of the district court.
*297It appears from the record that no responsive pleadings have been filed by relator and that in such circumstances the motion may be premature. The Court therefore denies the petition at this time, without prejudice.